UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATIAS ROSARIO-RAMON,

                                 Plaintiff,
                                                                   19-CV-3045 (CM)
                     -against-
                                                                 ORDER TO AMEND
JOHN DOE,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Otis Bantum Correctional Center (OBCC) on

Rikers Island, brings this pro se action under 42 U.S.C. § 1983, alleging that Defendant violated

his constitutional rights. By order dated August 2, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth

below, the Court grants Plaintiff leave to file complaint within sixty days of the date of this order.

                                     STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff Matias Rosario-Ramon alleges the following facts. On December 16, 2018, he

was eating an apple in the OBCC mess hall when his tooth came out, and four of the brackets

that sustain his other teeth came off. He went to the clinic on January 3, 2019, but he did not

agree with the decision to use acrylic to fix his tooth. He asserts that the doctor was not willing to

take care of him because of his lack of English.

        Plaintiff attaches to his complaint copies of medical records showing that he received

treatment on the following dates: August 1, 2018, August 9, 2018, September 10, 2018,
                                                    2
September 12, 2018, and January 3, 2019. The treatment notes suggest that on each date,

Plaintiff complained about dental issues. The records reflect that on August 1, 2018, Plaintiff was

given wax to cover the brackets, and he was prescribed Ibuprofen for pain. On August 9, 2018,

Plaintiff was seen for a cracked tooth, and on September 10, 2018, a splint was applied on both

sides of the tooth to secure it. The notes for the treatment that Plaintiff received indicate that

Spanish to English translation was provided on that date. The notes for the treatment Plaintiff

received on January 3, 2019, also reflect that Spanish to English translation was provided. The

dentist attempted to fix Plaintiff’s tooth with acrylic, but Plaintiff didn’t like it, so the acrylic was

removed. The dentist informed Plaintiff that orthodontic services were not provided.

        Plaintiff seeks “$55,000.00 dollars and assuming that the orthodontic work will be

completly [sic].” (ECF No. 2 at 5.)

                                            DISCUSSION

 A.         Deliberate Indifference

        The Court construes Plaintiff’s allegations as asserting deliberate-indifference claims

under the Eighth or Fourteenth Amendments of the United States Constitution. 2 To state a

deliberate-indifference claim, a plaintiff must allege that a correction official was deliberately

indifferent to a substantial risk of serious harm to him. See Farmer v. Brennan, 511 U.S. 825, 834

(1994); Helling v. McKinney, 509 U.S. 25, 32 (1993); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). A convicted prisoner must show that a correction official “kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety; the official must both [have been] aware of facts from


        2
         If Plaintiff was a pretrial detainee during the events that are the basis of his claims, his
claims arise under the Due Process Clause of the Fourteenth Amendment; if he was a convicted
prisoner, such claims arise under the Cruel and Unusual Punishment Clause of the Eighth
Amendment. See Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Weyant v. Okst, 101 F.3d 845,
856 (2d Cir. 1996).

                                                   3
which the inference could [have been] drawn that a substantial risk of serious harm exists, and he

must [have] also draw[n] the inference.” Farmer, 511 U.S. at 837. A pretrial detainee must show

that “that the defendant-official acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35.

         Because it appears that Plaintiff was a pretrial detainee on the date of incident, the more

generous standard applies. Even under this standard, however, Plaintiff fails to state a claim. 28

U.S.C. § 1915(e)(2)(B)(ii).

                 Inadequate Medical Care

         To state a § 1983 claim for inadequate medical care under the Eighth Amendment or the

Due Process Clause of the Fourteenth Amendment, a plaintiff must allege facts showing that

correction officials were deliberately indifferent to the plaintiff’s serious medical condition. See

Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Caiozzo v. Koreman, 581 F.3d 63, 69-72 (2d Cir.

2009).

         Deliberate indifference to a prisoner’s medical need is evaluated under a two-pronged test

comprised of both objective and subjective components. See Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011). The objective component of this standard requires that the alleged medical need

be a “sufficiently serious” condition that “could result in further significant injury or the

unnecessary and wanton infliction of pain.” Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir.

2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)); see also Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994) (noting that standard contemplates “a condition of

urgency, one that may produce death, degeneration, or extreme pain”). The subjective component

requires a prisoner to show that the defendant officials acted with a “sufficiently culpable state of
                                                   4
mind” in depriving him of adequate medical treatment. Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir.

2014) (citing Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)). That is, a plaintiff must

show that the defendants knew of and disregarded an excessive risk to the inmate’s health or

safety by failing to take reasonable measures to avoid the harm. Caiozzo, 581 F.3d at 69. Under

this standard, a challenge based on the inadvertent or negligent failure to provide adequate care

does not raise a constitutional claim under either the Fourteenth Amendment or the Eighth

Amendment. See Estelle, 429 U.S. at 106; Chance, 143 F.3d at 703.

       Plaintiff’s allegation that the treatment he received was less effective than appropriate

does not state a plausible claim for deliberate indifference. The law is clear that a “mere

disagreement over the proper treatment” is not actionable, Chance v. Armstrong, 143 F.3d 698,

703 (2d Cir. 1998); see, e.g., Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (prescribing

Motrin rather than stronger pain medication to treat broken wrist, with no concomitant allegation

of “a culpable state of mind,” falls short of claim for deliberate indifference); Reyes v. Gardener,

93 F. App’x 283, 284 (2d Cir. 2004) (holding that alternative medical plan incorporating weaker

pain medication to treat inmate was “mere disagreement over the proper treatment”) (internal

quotation marks omitted); Rush v. Fischer, No. 09-CV-9918, 2011 WL 6747392, at *3 (S.D.N.Y.

Dec. 23, 2011) (“The decision to prescribe one form of pain medication in place of another does

not constitute deliberate indifference to a prisoner’s serious medical needs.”).

       Here, Plaintiff fails to allege facts sufficient to suggest that prison officials were

deliberately indifferent to his medical needs. Plaintiff attaches documentation that he received

treatment on four separate dates, that he was given wax to cover his brackets, and that he was

prescribed Ibuprofen for pain. The dentist also used acrylic to fix Plaintiff’s tooth but because

Plaintiff did not like how the tooth was fixed, the dentist removed the acrylic. Plaintiff does not



                                                  5
plead any facts showing that any individual at OBCC knew or should have known that Plaintiff

had a serious medical need and was deliberately indifferent to that need. Plaintiff thus fails to

state a claim for deliberate indifference to a serious medical need.

B.      Leave to Replead

       Because Plaintiff is proceeding pro se, and it is not clear that granting leave to replead

would be futile, the Court grants Plaintiff leave to replead his claim that prison officials at OBCC

were deliberately indifferent to his serious medical needs. Plaintiff must sufficiently detail his

claims in accordance with the standards above.

       Plaintiff must name as the defendants in the caption, and in the statement of claim, those

individuals who were allegedly involved in the deprivation of his federal rights. And Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each

defendant he names. If Plaintiff does not know the name of a defendant, he may refer to that

individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any

“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       Should Plaintiff replead his claims in a complaint, he must, to the greatest extent

possible:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;


                                                  6
       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s complaint must tell the Court: who violated his

federally protected rights; what facts show that his federally protected rights were violated; when

such violation occurred; where such violation occurred; and why Plaintiff is entitled to relief.

Because Plaintiff’s complaint will completely replace, not supplement, his original submission,

any facts or claims that Plaintiff wishes to maintain must be included in the complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff is granted leave to file a complaint that complies with the standards set forth

above. Plaintiff must submit the complaint to this Court’s Pro Se Intake Unit within sixty days of

the date of this order, caption the document as an “Complaint,” and label the document with

docket number 19-CV-3045 (CM). An Amended Civil Rights Complaint form is attached to this

order. No summons will issue at this time. If Plaintiff fails to comply within the time allowed,

and he cannot show good cause to excuse such failure, the action will be dismissed for failure to

state a claim upon which relief may be granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                  7
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 24, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 8
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
